NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10281

                Plaintiff-Appellee,             D.C. No. 1:98-cr-05149-NONE-1

 v.

MARTIN CHAVEZ-ZARATE, AKA                       MEMORANDUM*
Martin Zarate-Chavez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Martin Chavez-Zarate appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chavez-Zarate argues that the district court erred by affording excessive


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
weight to his underlying offense and insufficient weight to his family support,

rehabilitative achievements, lack of disciplinary infractions while in custody, and

medical conditions. The district court did not abuse its discretion.1 The record

reflects that the district court considered and gave weight to Chavez-Zarate’s

mitigating arguments and medical conditions in finding that he had demonstrated

“extraordinary and compelling reasons” for relief. However, the court concluded

that a reduced sentence was not warranted in consideration of the 18 U.S.C.

§ 3553(a) sentencing factors. See 18 U.S.C. § 3582(c)(1)(A) (district court must

consider the applicable § 3553(a) sentencing factors on a motion for compassionate

release). In assessing those factors, the court placed appropriate weight on

Chavez-Zarate’s leadership role in a serious drug trafficking conspiracy and his

criminal history. See 18 U.S.C. § 3553(a)(1), (a)(2)(A), (a)(2)(C). Because the

court’s decision is supported by the record, it did not abuse its discretion by

denying relief. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (a district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.



1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). The parties agree that the abuse of discretion standard also applies
to denials under 18 U.S.C. § 3582(c)(1)(A)(i), which we accept for purposes of this
appeal.

                                            2                                      20-10281